J-S59035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANGEL ROSARIO                              :
                                               :
                       Appellant               :   No. 1890 EDA 2017

            Appeal from the Judgment of Sentence January 6, 2017
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005039-2015


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                               FILED NOVEMBER 1, 2018

       Angel Rosario appeals nunc pro tunc from the judgment of sentence

imposed on January 6, 2017. Rosario was convicted in a non-jury trial of

possession with intent to deliver a controlled substance (PWID), criminal

conspiracy, and possession of a controlled substance.1            The trial judge

sentenced Rosario to 15 to 30 months’ incarceration, to be followed by four

years of probation.       Rosario challenges the sufficiency of the evidence to

sustain his convictions. Based upon the following, we affirm.

       The trial court’s opinion fully sets forth the relevant facts and procedural

history of this case. We simply state that Rosario was arrested after police

conducted drug surveillance, on January 19, 2015, in the area of the 3400

block of A Street, and stopped and arrested an individual, Benjamin Montalvo,
____________________________________________


1 35 P.S. § 780-116(a)(30), 18 Pa.C.S. § 903, and 35 P.S. § 780-113(a)(16),
respectively.
J-S59035-18



who had been seen engaging in a suspected drug transaction with Richard

Lugo, and with Rosario nearby. Montalvo was found with three clear Ziploc

packets with pictures of black stick figures containing cocaine.

       Rosario raises three issues for our review, as follows:

       Did the court commit error by convicting [Rosario] of possession
       with intent to deliver a controlled substance when the evidence at
       trial was insufficient to prove that [Rosario] ever possessed or
       distributed a controlled substance?

       Did the court commit error by convicting [Rosario] of conspiracy
       to deliver a controlled substance when the evidence at trial was
       insufficient to prove that [Rosario] entered into any agreement
       with any other individual to distribute a controlled substance?

       Did the court commit error when it convicted [Rosario] of
       possession of a controlled substance when the evidence at trial
       was insufficient to establish that [Rosario] ever possessed a
       controlled substance?

Rosario’s Brief at 2.2 Rosario contends the evidence at trial simply shows he

engaged in conversation with Mr. Lugo, and the Commonwealth failed to

present any evidence of an agreement between himself and Mr. Lugo

regarding the distribution of a controlled substance, or any prior relationship.

He further points out a search of his person uncovered only a small amount

of currency and no controlled substances.

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well reasoned opinion of the Honorable Kai N. Scott,

____________________________________________


2 Rosario timely complied with the order of the trial court to file a Rule 1925(b)
statement of errors complained of on appeal, following the grant of an
extension of time, and preserved his sufficiency claims.

                                           -2-
J-S59035-18


we conclude no relief is due. The trial court opinion thoroughly and properly

disposes of the sufficiency issues raised in this appeal.     See Trial Court

Opinion, 12/19/2017) (finding: (1) there is direct and circumstantial evidence

to support Rosario’s conviction for conspiracy; Rosario was standing on the

same corner with Richard Lugo (his co-conspirator) and continuously looking

north and south, acting as a “lookout,” as Mr. Lugo engaged in three separate

alleged drug transactions; Rosario walked a distance to a corner store and

huddled with Mr. Lugo and watched Mr. Lugo handling the small objects from

the M&M container as if counting them, which showed Rosario was aware of

the presence of the controlled substance and engaged in trying to ascertain

how many were left to be sold; following the handling of these objects by Mr.

Lugo, Rosario was handed a folded unknown amount of United States currency

from him, which Rosario exchanged with the driver of a parked black Honda

for a black grocery bag, and after stepping between a red Ford Explorer and

another vehicle out of view of the police officers for a short time, Rosario

returned into view without the black grocery bag but with a knotted clear

plastic bag containing small objects; Rosario gave the clear plastic bag to Mr.

Lugo, who ripped the knot off the bag and poured the contents into the same

M&M container he used previously to retrieve the small objects that he gave

to three separate individuals, showing Rosario was responsible for paying

another individual to resupply Mr. Lugo with additional packets of the

controlled substance he had been previously selling from the same blue M&M


                                     -3-
J-S59035-18


container; when Mr. Lugo was arrested, he had $65, the blue M&M container

that contained 13 clear packets of cocaine with a black stick figure and a black

bag with seven clear jars with purple tops containing marijuana, and when the

alleged second buyer, Benjamin Montalvo, was stopped, he also had on his

person three clear Ziploc packets with pictures of black stick figures on them,

each containing cocaine; clearly the same packets that had been re-supplied

to Mr. Lugo by Rosario were of the same type that had been previously sold

to the earlier buyers, including the second buyer Mr. Montalvo; (2) there is

sufficient evidence to support the conviction for PWID and intentional

possession of a controlled substance; all conspirators are liable for the actions

of other conspirators, Commonwealth v. McCall, 911 A.2d 992, 997 (Pa.

Super. 2006); the instant matter is even more compelling than McCall

because Rosario actually possessed the drugs and re-supplied his co-

conspirator, whereas in McCall the defendant had only acted as a lookout and

received    United    States    currency       from   the   co-conspirator   after   two

transactions). As we agree with the trial court’s analysis, we affirm on the

basis of the trial court opinion.3

       Judgment of sentence affirmed.




____________________________________________


3In the event of further proceedings, the parties are directed to attach a copy
of the trial court’s December 19, 2017, opinion to this memorandum.

                                           -4-
J-S59035-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/1/18




                          -5-
0036_Opinion
                                                                                                                      Circulated 10/12/2018 09:25 AM



                                                                                                                                          Received
                            IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY                                                          DEC 19· 2017
                                    FIRST JUDICIAL DISTRJCT OF PENNSYLVANIA
                                            TRIAL DIVISION - CRIMINAL                                                                  Office of Judicial Rer.ords
                                                                                                                                           Appeals/Post Trial
               COMMONWEALTH OF PENNSYLVANIA                                              CP-5l-CR-0005039-2015

                                 v.                                                      1890 EDA 2017

                        ANGELROSARIO                                                  CP·51-CR-000503g.2015 Comm. 11. Rosario. Angel
                                                                                                        Opinion


                                                                     OPINION

               PROCEDURAL HISTORY
                                                                                           lllll I I8046647191
                                                                                                    I Ill I I II IIII I II Ill
                        Following a bench trial on June 29, 2016, Defendant Angel Rosario was convicted of

               Possession with Intent to Deliver a Controlled Substance ("PWID"), 1 Criminal Conspiracy2 and

               Knowing and Intentional Possession of a Controlled Substance by Person Not Registered

               ("KJl';)3. On January     6, 2017,:this Court imposed a sentence of fifteen to thirty months
               incarceration on the possession with intent to deliver a controlled substance charge and four

               years reporting probation on the conspiracy charge, to run consecutive. Defendant did not file a

               timely appeal. On May 24, 2017, Defendant's appellate rights were reinstated Nunc Pro Tune.

                        Defendant filed a timely appeal in which he argues that the evidence was insufficient to

               support the convictions. For the reasons stated below, the Superior Court should affirm the

               judgment of sentence.

               FACTUAL BACKGROUND

                        On January 19, 2015, at approximately 5:20pm, Police Officer Kathleen Gorman and her

               partner Officer Warner conducted a drug surveillance in the area of the 3400 block of A Street.

               (N.T. Waiver Trial 6/29116 pp. 9-1 b)4. Throughout the surveillance of the targeted area, Officer


               1
                35 P.S.§780-113(a)(30)
               2
                 18 Pa.C.S.A. § 903
               3 35 P .S.
                          § 780-l 13(a)(l 6)              �-.
               4
                 References to the record refer to the transcript of the wavier trial recorded on June 29, 2016.
  Gorman, a thirteen-month member of the Narcotics Strike Force, was positioned on the 3400

  block of A Street. (N.T. Waiver Trial 6129116 pp. 16, 22-24) Officer Gorman was approximately

  60 feet away from Defendant and a Hispanic male, and utilizing binoculars to enhance her vision

  during the surveillance. (N.T. Waiver Trial 6/29116 pp. 10, 14, 22). Initially, she observed the

  Defendant standing on the northwest comer of A and Ontario Streets in a well-lit area next to a

  store. He was engaged in conversation with a Hispanic male, later identified as Richard Lugo.

  (N.T. Waiver Trial 6/29116 pp. 10, 14, 22-23). During the officer's surveillance, both Defendant

  and Mr. Lugo continuously looked north and south on A Street while walking back and forth

  from the east to the west side of the street. (N.T. Waiver Trial 6/29116 p. 10).

         Officer Gorman observed individuals, on three separate occasions, approach Mr. Lugo

  and engage in conversation. (N.T. Waiver Trial 6129116 pp. 10, 11). During each conversation,

  Mr. Lugo would remove from his pocket a blue and green M&M container and pour small

  objects into the palm of his hand. Lugo would then pass these objects to the individuals in

� exchange for unknown amounts of United States currency. (N.T. Waiver Trial 6/29/16 p. 11).

  Officer Gorman could not tell the color of the objects or exactly what they were, but they

  appeared to be small and packaged consistent with the way that crack cocaine would be

  packaged. (N .T. Waiver Trial 6/29/ 16 p. 22) After Officer Gorman observed each of these

  suspected drug transactions, she relayed to her back-up officers a description of the alleged

  buyer. (N.T. Waiver Trial 6/29116 pp. 11, 12).

         The first individual to approach Mr. Lugo was a Hispanic male wearing a black jacket

  and blue jeans. Id. This individual left the surveillance area and was not stopped after the flash

  information was relayed to back-up. Id. Approximately five minutes later, the second individual

  to approach Mr. Lugo was a Hispanic male later identified as Benjamin Montalvo. (N.T. Waiver



                                                    2
Trial 6129116 p. 12). After the alleged sale of narcotics, Mr. Montalvo then entered a black Acura

that was parked on the east side of the street and left the area south on A Street. Id. Officer

Gorman relayed a description of both the vehicle and Mr. Montalvo to backup officers. Id (N.T.

Waiver Trial 6129116 p. 13). Mr. Montalvo was stopped by Officer Copper and arrested after the

officer recovered from his person three clear Ziploc packets with pictures of black stick figures

containing alleged cocaine and a container with a green weedy substance, alleged marijuana.

(N.T. Waiver Trial 6/29/16 pp. 39, 40). Following the surveillance, Officer Gorman positively

identified Mr. Montalvo as the individual that entered the black Acura. (N.T. Waiver Trial

6/29/16 p. 13). The third individual to approach Mr. Lugo exchanging small objects for an

unknown amount of United States currency was a white male wearing a black and grey jacket.

Id This individual left the surveillance area headed eastbound on Ontario Street and was also not

able to be stopped. (N.T. Waiver Trial 6129116 pp. 13, 14).

        After the third individual approached and left the area, Mr. Lugo and Defendant walked

to the comer store on the west side of A Street and huddled together. (N .T. Waiver Trial 6/29116

p. 15). Mr. Lugo removed the M&M container from his pocket and dumped the contents into the

open palm of his hand. Id. While holding his hand at eye level, in front of both their faces, Lugo

used his finger to move the items around in the palm of his hand while the Defendant also looked

into Mr. Lugo's hand. Id. Mr. Lugo then placed the objects back into the M&M container and

put the container into his pocket. Id.

       Next, Lugo removed an unknown amount of folded United States currency from his

person and handed it to Defendant. (N.T. Waiver Trial 6129116 pp. 15, 16). Approximately five

or ten minutes later, Defendant approached the driver's side of a black Honda parked on the east

side of the 3400 block of A Street. (N.T. Waiver Trial 6129116 pp. 16, 33). This vehicle was



                                                  3
parked directly in front of the police surveillance vehicle. At the vehicle Defendant spoke to the

driver and passed through the open window the folded United States currency. The driver then

passed to him a black grocery-type bag, and left the surveillance area. Although Officer Gorman

relayed the last four digits of the tag and the vehicle description, the vehicle was lost in the area

and not stopped. Id.

       Following the interaction with the individual in the black Honda, Defendant crossed the

street and approached a red Ford Explorer that was parked on the 3300 block of A Street. (N.T.

Waiver Trial 6/29/16 p. 17). Defendant, still holding the black grocery bag, stepped between the

red Ford Explorer and another parked car and out of view of the officers for approximately thirty

seconds. Id. When defendant came back into view, Officer Gorman observed that Defendant no

longer had the black bag in his hand but had a clear plastic sandwich baggy in his hand. She

could also see that the top of the bag was knotted and it contained small objects inside. (N.T.

Waiver Trial 6/29116 pp. 17, 18).

       Defendant.next walked back to the east side of the 3400 block of A Street to Mr. Lugo,

who was still standing at the comer store, and handed Mr. Lugo the clear plastic bag. (N.T.

Waiver Trial 6/29/16 p. 18) Mr. Lugo ripped the knot of the bag and poured the contents of the

bag into the blue M&M container which he then placed back into his pocket. Id. Defendant and

Mr. Lugo left the surveillance area and walked eastbound on the 3400 block of A Street (N.T.

Waiver Trial 6/29116 pp. 18, 19). Officers Gorman and Warner waited approximately five

minutes for Mr. Lugo and Defendant to return. (N.T. Waiver Trial 6/29116 p. 19). When Mr.

Lugo and Defendant did not return, Officers Gorman and Warner went to look for them. Id.

Eventually, the officers spotted both Mr. Lugo and Defendant on the 3400 block of B Street, one

block away from the original surveillance point. Id. Mr. Lugo and Defendant were out of the



                                                  4
.'.




      officers' view for approximately eight to ten minutes. (N.T. Waiver Trial 6/29/16 p. 19). Mr.

      Lugo and Defendant were stopped and taken into custody. Id. Recovered from Defendant was

      $6.00 dollars in United States currency. (N.T. Waiver Trial 6/29/16 pp. 21, 29). Recovered from

      Mr. Lugo was $65 dollars in United States currency, a black bag containing seven jars with

      purple caps containing a green weedy substance, later determined to be marijuana, and the blue

      M&M container containing 13 clear Ziploc packets with black-stick figures on each side

      containing a white substance, later determined to be cocaine. (N.T. Waiver Trial 6/29116 p. 41 ).

              Following the arrests, Officer Gorman instructed an officer to go back to the red Ford

      Explorer parked on the east side of the 3300 block of A Street. Id. In the area of the red Ford

      Explorer officers recovered a black grocery type bag. (N.T. Waiver Trial 6/29116 pp. 21, 26).

      After the surveillance, Officer Gorman positively identified the Defendant and Mr. Lugo as the

      two individuals she had observed earlier engage in suspected narcotic sales. (N.T. Waiver Trial

      6/29/16 p. 21).

      DISCUSSION

              1.        There Is Sufficient Evidence to Support the Convictions

              In reviewing the sufficiency of the evidence, an appellate court must determine whether

      the evidence at trial was sufficient to establish all elements of the crime beyond a reasonable

      doubt. Commonwealth v. Burton, A.3d 598, 601 (2010) (citing Commonwealth v. Galvin, 985

      A.2d 783, 789 (2009)). In doing so, the appellate court views all of the evidence and reasonable

      inferences therefrom in a light most favorable to the Commonwealth as verdict winner. Id. A

      conviction may be sustained wholly on circumstantial evidence, and the trier of fact - while

      passing on the credibility of the witnesses arid the weight of the evidence - is free to believe all,

      part or none of the evidence. Id.



                                                        5
..


                    a.     There is Sufficient Evidence to Support the Conviction for Criminal
                           Conspiracy.
            The Defendant asserts that the trial court erred when it convicted the Defendant of

     conspiracy to deliver a controlled substance when the evidence at trial was insufficient to prove

     the Defendant entered into any agreement with any other individual to distribute a controlled

     substance.


            "To convict a defendant of conspiracy, the trier of fact must find that: (1) the defendant

     intended to commit or aid in the commission of the criminal act; (2) the defendant entered into

     an agreement with another ... to engage in the crime; and (3) the defendant or one ... of the

     other co-conspirators committed an overt act in furtherance of the agreed upon crime."

     Commonwealth v. Murphy, 844 A.2d 1228, 1238 (2004). There is no requirement that the

     Commonwealth prove "that there was an express agreement to perform the criminal act; rather, a

     shared understanding that the crime would be committed is sufficient." Commonwealth v.

     Nypaver, 69 A.3d 708, 715 (2013 ). "An agreement can be inferred from a variety of

     circumstances including, but not limited to, the relation between the parties, knowledge of and

     participation in the crime, and the circumstances, conduct of the parties surrounding the criminal

     episode, and presence at the scene of the crime." Commonwealth v. Perez, 93 I A.2d 703, 708

     (2007) (quoting Commonwealth v. Jones, 874 A.2d 108, 121-22 (2005). The conduct of the

     parties and circumstances surrounding their conduct may establish a web of evidence linking the

     accused to the alleged conspiracy beyond a reasonable doubt. Commonwealth v. McCall, 911

     A.2d 992, 998 (2006) (citations omitted). Lastly, the requisite overt act "need not be committed

     by the defendant; it need only be committed by a co-conspirator." Id. at 996.


            In the instant matter, there is sufficient direct and circumstantial evidence to support

     Defendant's conviction for conspiracy. Specifically, Defendant was standing on the same corner

                                                      6
,.




     with Mr. Lugo continuously looking north and south while three separate alleged drug

     transactions took place. Clearly Defendant's actions served to advance the conspiracy to possess

     with the intent to deliver a controlled substance by acting as a "lookout" during the time of the

     actual transactions by Mr. Lugo, where Lugo would retrieve small objects from a blue M&M

     container that he had on his person and exchange these objects for United States currency from

     the alleged buyers.


             Next, Defendant walked a distance to a comer store where he huddled with Mr. Lugo

     and watched Mr. Lugo handling the small objects from the M&M container as Mr. Lugo held

     them up near both their faces. Mr. Lugo appeared to move these objects around as if counting

     them. Again, the proximity of the two defendants to one another and this Defendant looking on

     as his co-conspirator appears to be counting the objects taken from the M&M container shows

     that he is aware of the presence of the controlled substance and engaged in trying to ascertain

     how many are left to be sold.


              Following the handling of these objects by Mr. Lugo, Defendant was handed a folded

     unknown amount of United States currency from him. Defendant then approached a parked black

     Honda, engaged the driver in conversation, and exchanged through the open window of the car

     the folded United States currency for a black grocery bag. Defendant then took that black bag

     and stepped between a red Ford Explorer and another vehicle out of view of the officers for a

     short time. After returning to the view of Officer Gorman, she could see that Defendant no

     longer had the black grocery bag, but instead carried a clear plastic knotted bag containing small

     objects. Defendant gave Mr. Lugo this knotted clear plastic bag and Mr. Lugo ripped the knot

     off the top of the bag and poured the contents into the same M&M container that he had

     previously used to retrieve the small objects that he gave to three separate individuals. These

                                                      7
circumstances clearly show that Defendant was responsible for paying another individual to re-

supply Mr. Lugo with additional packets of the controlled substance that he had been previously

selling to buyers from that same blue M&M container.


        When Mr. Lugo was arrested, he had $65, the blue M&M container that contained 13

clear packets of cocaine with a black stick figure, and a black bag with 7 clear jars with purple

tops containing marijuana. The second alleged buyer, when stopped, also had on his person

three clear Ziploc packets with pictures of black stick figures on them, each containing cocaine.

Clearly the same packets that had been re-supplied to Mr. Lugo by Defendant were of the same

type that had been previously sold to the earlier buyers, including the second buyer Mr.

Montalvo.


       Though no words could be heard between these men by the surveilling police officers, all

the above actions and circumstances demonstrate the strong direct and circumstantial evidence of

Defendant's participation in aiding the co-conspirator, Mr. Lugo, in furthering the goal of selling

controlled substances. Additionally, Defendant engaged in the overt acts of facilitating the re-

supply ofLugo's stash by exchanging U.S. currency for theitems in the black bag, taking the

knotted clear plastic bag out of the black grocery bag, and giving it to Mr. Lugo. Thus, there is

sufficient evidence to establish beyond a reasonable doubt that Defendant engaged in a

conspiracy to distribute controlled substances.


               b. There Is Sufficient Evidence to Support the Conviction for PWID and
                  Intentional Possession of a Controlled Substance.

       The Defendants asserts the trial court erred when it convicted the Defendant of PWID

and intentional possession of controlled substance when the evidence at trial was insufficient to

prove Defendant ever possessed or distributed a controlled substance.


                                                  8
,t•   I   '




                     To support Defendant's conviction for PWID, the Commonwealth must have proven that

              he possessed a controlled substance with the intent to_ distribute the controlled substance.

              Commonwealth v. Bricker, 882 A.2d 1008, 1015 (2005). Possession with intent to deliver can be

              inferred from the quantity of the drugs possessed, the manner in which they are individually

              packaged, the behavior of the defendant, and other surrounding circumstances, such as a lack of

              drug user paraphernalia and the reputation of the area for narcotic sales activity. Commonwealth

              v. Ratsamy, 934 A.2d 1233, 1238 (2007); In the Interest of Evans, 717 A.2d 542, 546 (1998).

              Further, all conspirators are liable for the actions of other conspirators. McCall, 911 A.2d at 997.

              Even if the conspirator did not act as a principal in committing the underlying crime, he is still

              criminally liable for the actions of his co-conspirators in furtherance of the conspiracy. Id. Thus,

              successful proof of a conspiracy makes each co-conspirator fully liable for all the drugs

              recovered, without the necessity of proving constructive possession. Perez, 93 I A.2d at 709.

                     The Superior Court of Pennsylvania held in McCall that because defendant was

              criminally liable for the actions of his co-conspirators, there was sufficient evidence to convict

              him of PWID. In that matter, the co-conspirator engaged in the direct sale of controlled

              substances to four separate individuals. The co-conspirator would exchange United States

              currency for small objects packaged similar to cocaine. During the transactions defendant acted

              as a lookout and was given United States currency from the co-conspirator after two of the

              transactions. Although defendant never actually handled the drugs or received the buy money

              directly from buyers the Superior Court given the evidence of conspiracy held defendant was

              liable. The instant matter is even more compelling than McCall because the Defendant actually

              possessed the drugs and resupplied his co-conspirator.




                                                                9
�.   .   •'   ...




                           In the instant matter, it is clear from the evidence presented that the co-conspirator, Mr.

                    Lugo, engaged in the direct sale of controlled substances to the three individuals. Officer

                    Gorman was able to observe each of these individuals give United States currency for small

                    objects. One of the individuals, Montalvo, was stopped and found on his person were three

                    packets of cocaine that had the same distinctive markings-the black stick figure-- as the packets

                    recovered from Mr. Lugo in the blue M&M container. Additionally, Defendant himself

                    possessed the black bag that he exchanged for currency from the driver of the black Honda. This

                    appeared to be the same black bag that was recovered near the red Ford Explorer. Defendant

                    was also observed possessing the clear knotted bag that contained the small packets that

                    appeared to be packaged like cocaine and distributing this bag to Mr. Lugo.


                           Thus, there is sufficient evidence to establish beyond a reasonable doubt that Defendant

                    possessed the narcotics and possessed the narcotics with the intent to deliver.


                    CONCLUSION


                           Based on the forgoing, the judgment of sentence should be affirmed.

                    BY THE COURT:




                                                                    10
Commonwealth v. Angel Rosario
CP-St-CR-0005039-2015

                                    PROOF OF SERVICE

I hereby certify that I am this day caused to be served the foregoing this person(s) in accordance
with the requirements of Pa. R.A.P. 121, and in the manner indicated below:


Attorney for the Commonwealth:
                                     Hugh Bums, Esquire
                                     Philadelphia District Attorney's Office
                                     Three South Penn Square
                                     Philadelphia, PA 19107

Type of Service:      ( ) Personal ( X ) First class mail ( ) CJC mailbox ( ) Email

Attorney for Defendant:
                                     Kevin A. Holleran, Esquire
                                     39 Cropwell Lane
                                     Southampton, PA 18966

Type of Service:      ( ) Personal ( X ) First class mail ( ) CJC mailbox ( ) Email

Defendant:
                                     Angel Rosario
                                     Inmate ID# JC-4803
                                     SCI Coal Township
                                     1 Kelley Drive
                                     Coal Township, PA 17866-1020

Type of Service:      ( ) Personal ( X ) First class mail ( ) CJC mailbox ( ) Certified Mail




                                                       mine Daniels, quire
                                                      aw Clerk to Hon. Kai N. Scott